COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                            ORDER OF CONTINUING ABATEMENT

Appellate case name:         Ether Laver Thomas v. The State of Texas

Appellate case number:       01-18-00504-CR

Trial court case number:     15-DCR-070852

Trial court:                 400th District Court of Fort Bend County

        This Court’s October 3, 2019 order abated this appeal for the trial court to conduct
a hearing with appellant, Ether Laver Thomas, appellant’s counsel, and a representative
from the Fort Bend District Attorney’s Office to determine whether the trial court’s
certificate of appellant’s right to appeal was defective when it stated that appellant’s case
was a plea bargain case with no right to appeal and that appellant waived her right to appeal.
On December 19, 2019, we issued an order of continuing abatement. The trial court judge,
the Honorable Maggie Perez-Jaramillo, has filed a letter-motion with the Clerk of this
Court requesting an extension of time to conduct the hearing in order to obtain appellant’s
presence on a bench warrant from Lockhart, Texas, where appellant is incarcerated.
According to the judge’s letter, the hearing has been set for January 10, 2020.

        We grant the motion and extend the time for the trial court to conduct the hearing
on January 10, 2020. Our prior orders of October 3, 2019, and December 19, 2019, remain
in full effect. We direct the trial court clerk to file a supplemental clerk’s record containing
the trial court’s amended certification, findings, and orders with this Court, in accordance
with our October 3, 2019 and December 19, 2019 orders, within 10 days of the date of
the hearing. We order the court reporter to record the hearing and file the reporter’s record
of the hearing within 10 days of the date of the hearing.

      This appeal remains abated, is treated as a closed case, and is removed from the
Court’s active docket. The appeal will be reinstated on this Court’s active docket when the
supplemental clerk’s record and the reporter’s record of the hearing are filed in this Court.
      It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually       Acting for the Court


Date: __January 14, 2020____________________




                                             2